DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The amendments of 12/07/2020 and 12/15/2020 have been entered.
Claims 1, 3–5, and 7–10 are new amended, claims 17–27 are new, and claims 2, and 11–16 are cancelled due to the Applicant's amendment of 12/07/2020.
Claim 27 is cancelled and claim 28 is new due to the Applicant's amendment of 12/15/2020.
Claims 1, 3–10, 17–26, and 28 are pending.

The rejection of claims 1 and 5–10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kai et al. US 2011/0062429 A1 ("Kai") in view of Stossel et al. US 2004/0058194 A1 ("Stossel") as set forth in the previous Office Action is herein revised to reflect the amended claim language due to the Applicant's amendment dated 12/07/2020.
The rejection of claims 3–4 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kai in view of Stossel as set forth in the previous Office Action is overcome
The rejection of claims 2 and 11–14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kai in view of Stossel as set forth in the previous Office Action is moot because the claims are cancelled due to the Applicant's amendment of 12/07/2020.

The rejection of under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuura et al. US-20030157366-A1 ("Matsuura") in view of Kai as set forth in the previous Office Action is withdrawn due to reconsideration of the original grounds of rejection.

Response to Arguments
Applicant’s arguments on pages 14–23 of the reply dated 12/07/2020 with respect to the rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kai et al. US 2011/0062429 A1 ("Kai") in view of Stossel et al. US 2004/0058194 A1 ("Stossel") as set forth in the previous Office Action have been fully considered but they are not persuasive.

(ii) Responses to Questions Raised During Interview
Applicant's argument -- In response to the issues raised in paragraphs 17 and 22 of the previous Office Action that direct comparison has not been made between the claimed subject matter and the closest prior art and as such (i) it remains unclear what impact the two boron-containing groups, as opposed to on boron-containing group, would have on the device performance, and (ii) it remains unclear what impact the differing L1 and L2 groups would have on the device performance, Applicant argues on pages 14–15 that it is clear from Table 1 of the present invention that these compounds have the same effect as compound B9, which has one boron-containing substituent, as described in the Rule 132 Declaration of record.
Examiner's response -- It appears that the Applicant is arguing that the Example 1 device comprising the compound B9 and the other devices in the Table 1 show similar Luminance, Voltage, and Visual luminous efficiency values.  However, what is at issue is 1 and L2 groups, as discussed in greater detail in the previous Office Action.
Applicant's argument -- In response to the issues raised in paragraph 18 of the previous Office Action that the evidence of nonobviousness in the declaration is not commensurate in scope with the claims which the evidence is offered to support and it is unclear what differences in device performance would be observed between compounds with different core aryl groups when: (i) there are more than one of the boron-containing group represented by the claimed formula (1c); and (ii) the boron-containing group represented by the claimed formula (1c) shows A1 and A2 as unsubstituted aromatic heterocyclic groups, Applicant argues on pages 15–16 that from Table 1 the effect of having a boron-containing substituent is clear and therefore, although it is difficult to make a direct comparison, it is suitable for the skilled artisan to compare the effects of boron-containing substituents on the indolocarbazole skeleton.
Examiner's response -- This is not found persuasive for the reasons discussed above.  
Applicant's argument -- Applicant argues on page 17 that the same superior properties for the invention are expected to be achieved for the recited “substituted or unsubstituted aromatic heterocyclic group having 3 to 17 carbon atoms” as achieved for the already tested compounds, where the tested compounds have boron attached to phenyl groups and cites compound B4 of Table 1 in which A1 and A2 are aromatic heterocyclic groups.
Examiner's response -- It appears that the Applicant is arguing that the device comprising B4 which was tested showed results similar to the other examples in Table 1 and 1 and A2 are aromatic heterocyclic groups.  This is not found persuasive for the reasons discussed above.  It is respectfully submitted that it is unclear what degree of differences in the device performance of the Examples when compared with the Comparative Examples would be observed with the addition of the boron-containing group when A1 and A2 are “substituted or unsubstituted aromatic heterocyclic group having 3 to 17 carbon atoms”, as discussed in greater detail in the previous Office Action.
Applicant's argument -- In response to the issues raised in paragraph 23 of the previous Office Action that the evidence of nonobviousness in the declaration is not commensurate in scope with the claims which the evidence is offered to support and it is unclear what differences in device performance would be observed between compounds wherein: (i) there are more than 3 to 6 of the boron-containing group represented by the claimed formula (1c); and (ii) the boron-containing group represented by the claimed formula (1c) shows A1 and A2 as unsubstituted aromatic heterocyclic groups, Applicant argues on page 17 that at least compounds A41 and E11 which were tested (see Table 1 above).
Examiner's response -- It appears that the Applicant is arguing that the devices comprising A41 and E11 which were tested showed results similar to the other examples in Table 1 and that this is evidence that the unexpected differences would be observed between compounds with and without the boron-containing substituent wherein (i) there are more than 3 to 6 of the boron-containing group represented by the claimed formula (1c); and (ii) the boron-containing group represented by the claimed formula (1c) shows A1 and A2 as unsubstituted aromatic heterocyclic groups.  This is not found persuasive for the reasons discussed above.  

(iii) Allegation that Actual Disclosures in Cited References Means POSA Would Not Combine Such Disclosures
Applicant's argument -- Applicant argues on pages 17–21 Stossel completely lacks disclosure of an indolocarbazole skeleton. Further, Kai et al. lacks teaching boron as a substituent, despite such a long list of possible substituents and therefore one of ordinary skill in the art would not have combined these references to arrive at the claimed compound.
Examiner's response -- As discussed in the previous Office Action, while Stoessel teaches Aryl may be a list of groups including those in paragraphs [0073], [0056], the invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.  Stoessel positively recites that Aryl may represent a heterocyclic aromatic ring or ring system having from 2 to 60 carbon atoms (¶ [0052]) which encompasses a substituted indolocarbazole group.  Further, as discussed in greater detail in the rejection set forth below, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the compound of Kai with at least two of the boron-containing substituents 
    PNG
    media_image1.png
    280
    327
    media_image1.png
    Greyscale
, based on the teaching of Stossel, thus forming a compound encompassed by formula (1) of Stossel.  The motivation for doing so would have been to increase the thermal stability, the solubility, and the oxidation stability and thereby increase the operating life, as taught by Stossel. 
Applicant's argument -- Applicant argues on page 19 and 21 that one of ordinary skill in the art would understand that this description in Stoessel regarding the benefit of the compounds of Stossel is the effect of the boron-containing compound, and not the effect of the 
Examiner's response -- As discussed in greater detail in the rejection of record, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted compound (2) 
    PNG
    media_image2.png
    322
    205
    media_image2.png
    Greyscale
 of Kai with at least two of the substituents 
    PNG
    media_image1.png
    280
    327
    media_image1.png
    Greyscale
, based on the teaching of Stossel. This modified compound, 
    PNG
    media_image3.png
    444
    634
    media_image3.png
    Greyscale
, is encompassed by formula (1) of Stossel,  
    PNG
    media_image4.png
    182
    316
    media_image4.png
    Greyscale
, and comprises all the features of the chemical structure of the compound of Stossel.    The motivation for doing so would have been to increase the thermal stability, the solubility, and the oxidation stability and thereby increase the operating life, as taught by Stossel.
Applicant's argument -- Applicant argues on page 20 and page 22 of the reply that the Examiner's reasoning relied on impermissible hindsight.
Examiner's response -- In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As discussed above and outlined below, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
Applicant's argument -- Applicant argues on pages 22 and 23 that there is no finite number of identified, predictable solutions when Stossel completely lacks disclosure of an indolocarbazole skeleton, and Kai et al. lack any teaching of boron as a substituent.
Examiner's response -- This is not found persuasive for the reasons discussed above.  Additionally, the rationale of a finite number of identified, predictable solutions made in the rejection below is not for the entirety of the combination of the general formulae of Kai and Stossel, but in each case for specific modifications to the compound of Kai based on the specific 
    PNG
    media_image2.png
    322
    205
    media_image2.png
    Greyscale
 of Kai with at least two of the substituents 
    PNG
    media_image1.png
    280
    327
    media_image1.png
    Greyscale
, based on the teaching of Stossel, thus forming a compound encompassed by formula (1) of Stossel.  The motivation for doing so would have been to increase the thermal stability, the solubility, and the oxidation stability and thereby increase the operating life, as taught by Stossel.  This modified compound is depicted here:
    PNG
    media_image3.png
    444
    634
    media_image3.png
    Greyscale
.
Next, the argument being made is not there is a finite number of identified, predictable solutions of any combination of Kai and Stossel, rather that it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted Ar1 of the general formula (1) of Kai in compound (2) of Kai (Ar1 is a quinoline group in compound (2) of Kai), 1, with at least one of the substituents taught by Stossel, because it would have been choosing one position out of the 22 positions available for substitution  in compound (2) of Kai and that would have been a limited number of possible position of substitution, which would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success.  See MPEP 2143.I.(E).

For the reasons above and for the reasons discussed in the previous Office Action, the rejection over Kai et al. US 2011/0062429 A1 ("Kai") in view of Stossel et al. US 2004/0058194 A1 ("Stossel") is revised to reflect the amended claim language and respectfully maintained.


Applicant’s arguments on page 23–25 of the reply dated 12/07/2020 with respect to the rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuura et al. US-20030157366-A1 ("Matsuura") in view of Kai as set forth in the previous Office Action have been considered but are moot because the rejection has been withdrawn and the arguments do not apply to the grounds of rejection set forth below.


Applicant’s arguments on pages 25–26 of the reply dated 12/07/2020 with respect to the new claims 17–27 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on page 25 of the reply that the new claims depend or ultimately depend on claim 1, which is believed to be allowable and the new claims recite combinations of elements not disclosed or made obvious by the prior art of record
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3–10, 17, 19–25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kai et al. US 2011/0062429 A1 ("Kai") in view of Stossel et al. US 2004/0058194 A1 ("Stossel").

Regarding Claims 1, 5–9, and 19–20, Kai teaches a compound for an organic electroluminescent device is represented by general formula (1) (¶ [0019]).  Kai teaches the compound for an organic electroluminescent device in a light-emitting layer of an organic electroluminescent device wherein the light-emitting layer comprises a phosphorescent dopant and the compound for an organic electroluminescent device as a host material (¶ [0024]).
Kai teaches preferred examples of the compound for an organic electroluminescent device including compound (2) 
    PNG
    media_image2.png
    322
    205
    media_image2.png
    Greyscale
 (¶ [0041], page 4). Compound (2) shows A1 and A3 of the general formula (1) of Kai, which correspond to instant L1 and L2, as unsubstituted quinoline groups.
Kai does not disclose wherein groups A1 or A3 of the general formula (1) of Kai of the compound for an organic electroluminescent device is represented by general formula (1) are substituted with a boron-containing group represented by instant formula (1c).  However, Kai teaches that A1 and A3
Stossel teaches substituted boron or aluminum compounds of the formula (I) 
    PNG
    media_image4.png
    182
    316
    media_image4.png
    Greyscale
(¶ [0051]) wherein Z represents boron or aluminum, n is 2, 3, 4, 5, or 6, and Aryl may represent a heterocyclic aromatic ring or ring system having from 2 to 60 carbon atoms (¶ [0052]).  Stossel teaches such compounds for use as host materials in the light-emitting layer of phosphorescent OLEDs (¶ [0032]). 
Stossel teaches the boron or aluminum compounds have a high oxidation stability which can lead to significant increase in the operating life (¶ [0036]), high thermal stability (¶ [0039]), and excellent solubility (¶ [0040]), and when used as host materials, lead to high efficiencies (¶ [0035]).  Stossel teaches the stability, in particular to oxidation, is particularly high when the aryl substituents Ar1, Ar2 of the formula (I) of Stossel are substituted in the ortho and ortho' positions by C1-C20-alkyl-, C1-C20-alkyloxy or C4-C14-aryl groups, and when Z=boron (¶ [0059]).  Accordingly Stossel teaches particularly preferred compounds of formula (II) 
    PNG
    media_image5.png
    281
    396
    media_image5.png
    Greyscale
 (¶ [0060]) wherein R1, R2, R3, R4 are identical or different and are each an alkyl, alkyloxy or aryl radical having from 1 to 20 carbon atoms or a corresponding fluoroalkyl or fluoroalkoxy radical (¶ [0063]), and n is 2, 3, 4, 5, or 6 (¶ [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the compound for an organic electroluminescent device, 
    PNG
    media_image1.png
    280
    327
    media_image1.png
    Greyscale
, based on the teaching of Stossel, thus forming a compound encompassed by formula (1) of Stossel.  The motivation for doing so would have been to increase the thermal stability, the solubility, and the oxidation stability and thereby increase the operating life, as taught by Stossel.
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted A1 of the general formula (1) of Kai in compound (2) of Kai, which corresponds to instant L1, with at least one the substituents taught by Stossel, because it would have been choosing one position out of a limited number of possible position of substitution, which would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Kai in view of Stossel is a compound for an organic electroluminescent device of instant formula (2) wherein: L-1- and L-2 are unsubstituted aromatic heterocyclic groups of 9 carbon atoms (quinoline groups); Z represents a boron-containing group represented by the formula (1c) where A1 and A2 are each a substituted aromatic hydrocarbon group having 6 carbon atoms (phenyl substituted with three substituent groups); i is 1 and therefore i+k is 1 or greater; and from one to five of the remaining Z and R are a boron-containing group represented by the formula (1c) where A1 and A2 are each a substituted aromatic hydrocarbon group having 6 carbon atoms (phenyl substituted with three substituent groups) and (i-1)+k+p+r+q is from 1 to 5.

Regarding claims 3 and 10, Kai in view of Stossel teaches the modified compound as discussed above with respect to claim 1.
Kai and Stossel do not specifically disclose a compound as discussed above wherein groups Ar1 and Ar2 in the substituent of Stossel, which correspond to instant A1 and A2, are each a substituted or unsubstituted aromatic heterocyclic group having 3 to 17 carbon atoms.  However, Stossel teaches that in the substituent 
    PNG
    media_image4.png
    182
    316
    media_image4.png
    Greyscale
, Ar1 and Ar2 may be are identical or different on each occurrence and are each phenyl, 1- or 2-naphthyl, 1-, 2- or 9-anthracenyl, 2-, 3- or 4-pyridinyl, 2-, 4- or 5-pyrimidinyl, 2-pyrazinyl, 3- or 4-pyridazinyl, 2-, 3-, 4-, 5-, 6-, 7- or 8-quinolinyl, 2- or 3-pyrrolyl, 2- or 3-furanyl or 2-(1, 3, 4-oxadiazol)yl (¶ [0052]).
Therefore, given the general formula of Stossel, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the groups Ar1 and Ar2 in the substituent of Stossel in the modified compound (2), which correspond to instant A1 and A2, with one of 2-, 3- or 4-pyridinyl, 2-, 4- or 5-pyrimidinyl, 2-pyrazinyl, 3- or 4-pyridazinyl, 2-, 3-, 4-, 5-, 6-, 7- or 8-quinolinyl, 2- or 3-pyrrolyl, 2- or 3-furanyl or 2-(1, 3, 4-oxadiazol)yl, because Stossel teaches the variables may preferably be selected as such.  The substitution would have been one preferred element for another and one of ordinary skill in the art would reasonably expect the benefit of the substituent of Stossel wherein groups Ar1 and Ar2 in the substituent of Stossel is one 2-, 3- or 4-pyridinyl, 2-, 4- or 5-pyrimidinyl, 2-pyrazinyl, 3- or 4-pyridazinyl, 2-, 3-, 4-, 5-, 6-, 7- or 8-quinolinyl, 2- or 3-pyrrolyl, 2- or 3-furanyl or 2-(1, 3, 4-oxadiazol)yl would also yield the benefit of increased thermal stability, increased solubility, and increased oxidation stability and thereby increased operating life.  Thus, it would be expected that the further modified compound 
The further modified compound of Kai in view of Stossel is a compound for an organic electroluminescent device of instant formula (2) wherein: L-1- and L-2 are unsubstituted aromatic heterocyclic groups of 9 carbon atoms (quinoline groups); Z represents a boron-containing group represented by the formula (1c) where A1 and A2 are each a substituted or unsubstituted aromatic heterocyclic group having 4 to 9 carbon atoms (2-, 3- or 4-pyridinyl, 2-, 4- or 5-pyrimidinyl, 2-pyrazinyl, 3- or 4-pyridazinyl, 2-, 3-, 4-, 5-, 6-, 7- or 8-quinolinyl, 2- or 3-pyrrolyl, 2- or 3-furanyl or 2-(1, 3, 4-oxadiazol)yl); i is 1 and therefore i+k is 1 or greater; and from one to five of the remaining Z and R are a boron-containing group represented by the formula (1c) where A1 and A2 are each a substituted aromatic heterocyclic group having 4 or 9 carbon atoms (2-, 3- or 4-pyridinyl, 2-, 4- or 5-pyrimidinyl, 2-pyrazinyl, 3- or 4-pyridazinyl, 2-, 3-, 4-, 5-, 6-, 7- or 8-quinolinyl, 2- or 3-pyrrolyl, 2- or 3-furanyl or 2-(1, 3, 4-oxadiazol)yl) and (i-1)+k+p+r+q is from 1 to 5.

Regarding claim 4, Kai in view of Stossel teaches the modified compound as discussed above with respect to claim 1.
Kai in view of Stoessel does not specifically disclose a compound as discussed above wherein R1 to R4 in the general formula of Kai, which correspond to the claimed R, are each deuterium if present.  However, as discussed above, Kai teaches that Ar1 and Ar3 of the general 
    PNG
    media_image6.png
    280
    327
    media_image6.png
    Greyscale
, n may be 2, 3, 4, 5, or 6.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted only Ar1 and Ar3 of the general formula (1) of Kai in the modified compound of Kai, which corresponds to claimed L1 and L2, with the substituent taught by Stossel, because it would have been choosing from a limited number of possible positions of substitution, which would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success.  See MPEP 2143.I.(E).
The further modified compound of Kai in view of Stossel is a compound for an organic electroluminescent device of claimed formula (2) wherein: L-1- and L-2 are unsubstituted aromatic heterocyclic groups of 9 carbon atoms (quinoline groups); R is not required to be present; Z represents a boron-containing group represented by the formula (1c) where A1 and A2 are each a substituted aromatic hydrocarbon group having 6 carbon atoms (phenyl substituted with three substituent groups); i is 1 and therefore i+k is 1 or greater; and from one to five of the remaining Z are a boron-containing group represented by the formula (1c) where A1 and A2 are each a substituted aromatic hydrocarbon group having 6 carbon atoms (phenyl substituted with three substituent groups) and (i-1)+k+p+r+q is from 1 to 5.

Regarding claim 17 and 23–25, Kai in view of Stossel teaches the modified compound as discussed above with respect to claims 1 and 20
Kai and Stossel do not specifically disclose a compound as discussed above wherein the compound is substituted with not more than four the boron-containing groups represented by instant formula (1c), wherein at most R1 or R2 and R3 or R4 in the general formula of Kai, which correspond to the claimed (R)p and (R)q, respectively, are the boron-containing groups represented by instant formula (1c), and wherein at most one of the boron-containing groups represented by instant formula (1c) is substituted to each of Ar1 and Ar3, which correspond to the claimed L1 and L2.  However, as discussed above, Kai teaches that Ar1 and Ar3 of the general formula (1) of Kai may be substituted and Stossel teaches that in the substituent 
    PNG
    media_image6.png
    280
    327
    media_image6.png
    Greyscale
, n may be 2, 3, 4, 5, or 6.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected n = 2, 3, or 4, because it would have been choosing three out of five possible n values which would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success.  See MPEP 2143.I.(E).
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further substituted Ar3, R1 or R2, and R3 or R4 of the general formula (1) of Kai in the modified compound (2) of Kai, which corresponds to instant L2, (R)p and (R)q
The modified compound of Kai in view of Stossel is a compound for an organic electroluminescent device of instant formula (2) wherein: L-1- and L-2 are unsubstituted aromatic heterocyclic groups of 9 carbon atoms (quinoline groups); Z represents a boron-containing group represented by the formula (1c) where A1 and A2 are each a substituted aromatic hydrocarbon group having 6 carbon atoms (phenyl substituted with three substituent groups); i is 1 and therefore i+k is 1 or greater; p is 0 or 1, q is 0 or 1, r is 0 and the remaining Z and R are a boron-containing group represented by the formula (1c) where A1 and A2 are each a substituted aromatic hydrocarbon group having 6 carbon atoms (phenyl substituted with three substituent groups) and (i-1)+k+p+r+q is from 1 to 3.

Regarding claims 21–22, Kai in view of Stossel teaches the modified compound as discussed above with respect to claim 20.
Kai and Stossel do not specifically disclose a compound as discussed above wherein R1 to R6 of the substituent of Stoessel in the modified compound when present are specifically each a C1-C12 alkyl group; however, Stoessel teaches that R1 to R4 may be an alkyl group having from 1 to 20 carbon atoms, among others (¶ [0063]), and R5 and R6 may be H or a straight-chain, branched or cyclic alkyl, among others (¶ [0064]).  Additionally, Stoessel teaches examples wherein a mesityl group is formed, thus the alkyl substituent is methyl (see Examples 1–6 on pages 9–10).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select each of the substituent groups R1 to R6 as methyl, because it would have been choosing from the list of substituents specifically taught and exemplified by Stoessel, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host material in the light-emitting layer of the device of Kai and possessing the benefits taught by Kai and Stoessel.  One of ordinary skill in the art would have been motivated to produce additional substituent groups 
The further modified compound of Kai in view of Stossel is a compound for an organic electroluminescent device of instant formula (2) wherein: L-1- and L-2 are unsubstituted aromatic heterocyclic groups of 9 carbon atoms (quinoline groups); Z represents a boron-containing group represented by the formula (1c) where A1 and A2 are each an aromatic hydrocarbon group having 6 carbon atoms substituted with three C1 alkyl groups (phenyl substituted with three methyl substituents); i is 1 and therefore i+k is 1 or greater; and from one to five of the remaining Z and R are a boron-containing group represented by the formula (1c) where A1 and A2 are each a substituted aromatic hydrocarbon group having 6 carbon atoms (phenyl substituted with three substituent groups) and (i-1)+k+p+r+q is from 1 to 5.

Claims 1, 5–8, 18–20, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asari et al. US-20090295276-A1 ("Asari") in view of Stossel et al. US-20040058194-A1 ("Stoessel").
Regarding claims 1, 5–8, and 18–20, Asari teaches an organic electroluminescent device comprising a light-emitting layer disposed between an anode and a cathode wherein the light-emitting layer contains a phosphorescent dopant and a compound represented a general 
    PNG
    media_image7.png
    443
    166
    media_image7.png
    Greyscale
 as a host material (¶ [0018]).  Asari teaches that the organic EL device comprising the compound represented by formula (1) produces remarkable improvement in luminous efficiency and driving stability over the conventional devices utilizing emission of light from the singlet state, it can perform excellently when applied to full-color or multicolor panels (¶ [0037]), and it can emit light of high luminance at high efficiency with application of low voltage (¶ [0051]).  Asari discloses device Example 2 (¶ [0042]) comprising the compound 5 
    PNG
    media_image8.png
    281
    314
    media_image8.png
    Greyscale
 (¶ [0026], page 4).
Asari does not specifically teach wherein at least one of groups R1 or R5 of the general formula (1) of Asari in the compound 5 are substituted with a boron-containing group represented by instant formula (1c).  However, Asari teaches that R1 and R5
Stossel teaches substituted boron or aluminum compounds of the formula (I) 
    PNG
    media_image4.png
    182
    316
    media_image4.png
    Greyscale
(¶ [0051]) wherein Z represents boron or aluminum, n is 2, 3, 4, 5, or 6, and Aryl may represent a heterocyclic aromatic ring or ring system having from 2 to 60 carbon atoms (¶ [0052]).  Stossel teaches such compounds for use as host materials in the light-emitting layer of phosphorescent OLEDs (¶ [0032]). 
Stossel teaches the boron or aluminum compounds have a high oxidation stability which can lead to significant increase in the operating life (¶ [0036]), high thermal stability (¶ [0039]), and excellent solubility (¶ [0040]), and when used as host materials, lead to high efficiencies (¶ [0035]).  Stossel teaches the stability, in particular to oxidation, is particularly high when the aryl substituents Ar1, Ar2 of the formula (I) of Stossel are substituted in the ortho and ortho' positions by C1-C20-alkyl-, C1-C20-alkyloxy or C4-C14-aryl groups, and when Z=boron (¶ [0059]).  Accordingly Stossel teaches particularly preferred compounds of formula (II) 
    PNG
    media_image5.png
    281
    396
    media_image5.png
    Greyscale
 (¶ [0060]) wherein R1, R2, R3, R4 are identical or different and are each an alkyl, alkyloxy or aryl radical having from 1 to 20 carbon atoms or a corresponding fluoroalkyl or fluoroalkoxy radical (¶ [0063]), and n is 2, 3, 4, 5, or 6 (¶ [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the compound 5 in the light emitting layer of the device of Asari 
    PNG
    media_image1.png
    280
    327
    media_image1.png
    Greyscale
, based on the teaching of Stossel, thus forming a compound encompassed by formula (1) of Stossel.  The motivation for doing so would have been to increase the thermal stability, the solubility, and the oxidation stability and thereby increase the operating life, as taught by Stossel.
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted at least one of groups R1 or R5 of the general formula (1) of Asari in the compound 5 are substituted, which corresponds to instant L1 and L2, with at least one the substituents taught by Stossel, because it would have been choosing one position out of a limited number of possible position of substitution, which would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success.  See MPEP 2143.I.(E).
Per claims 1, 5–8, and 18–20, Asari in view of Stoessel teaches the organic EL device, as discussed above, comprising the light emitting layer containing the modified host compound of Asari in view of Stoessel and a phosphorescent compound.  The modified host compound of Asari in view of Stoessel is a compound for an organic electroluminescent device of the claimed formula (4) wherein: 
L-1- and L2 are each an unsubstituted aromatic hydrocarbon group have 6 carbon atoms (a phenyl group);
Z represents a boron-containing group represented by the formula (1c);
 i is 1 and therefore i+k is 1 or greater; and 
1 and A2 are each a substituted aromatic hydrocarbon group having 6 carbon atoms (phenyl substituted with three substituent groups) and (i-1)+k+p+r+q is from 1 to 5.

Regarding claim 26, Asari in view of Stoessel teaches the device comprising the modified compound as discussed above with respect to claim 18.
Asari in view of Stoessel does not specifically disclose a compound as above wherein R2 and R4, which correspond to the claimed (R)p and (R)q are not the boron-containing substituent taught by Stossel.  However, as discussed above, Kai teaches that Ar1 and Ar3 of the general formula (1) of Kai may be substituted and Stossel teaches that in the substituent 
    PNG
    media_image6.png
    280
    327
    media_image6.png
    Greyscale
, n may be 2, 3, 4, 5, or 6.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted only R1, R3, and R5 of the general formula (1) of Asari in the modified compound 5, which corresponds to claimed L1, (R)r, and L2, with the substituent taught by Stossel, because it would have been choosing from a limited number of possible positions of substitution, which would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success.  See MPEP 2143.I.(E).
Per claim 26, the modified host compound of Asari in view of Stoessel is a compound for an organic electroluminescent device of the claimed formula (4) wherein: 
1- and L2 are each an unsubstituted aromatic hydrocarbon group have 6 carbon atoms (a phenyl group);
Z represents a boron-containing group represented by the formula (1c);
 i is 1 and therefore i+k is 1 or greater; 
p and q are each 0; and 
from one to five of the remaining Z and R are a boron-containing group represented by the formula (1c) where A1 and A2 are each a substituted aromatic hydrocarbon group having 6 carbon atoms (phenyl substituted with three substituent groups) and (i-1)+k+r is from 1 to 5.

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi et al., CN-102827196-A, (see machine translation) ("Shi").
It is noted that CN-102827196-A and the machine translation are cited on the PTO-892 of 05/016/2017.
Regarding claim 28, Shi teaches boron-containing indole [3,2-b] carbazole derivative compounds that can be used as blue organic electroluminescent materials (page 1). Shi teaches a boron-containing indole [3,2-b] carbazole derivative compound having the structure shown below (claim 1):
    PNG
    media_image9.png
    162
    309
    media_image9.png
    Greyscale
Shi teaches substituent R is CH2CH3, C3H7, C4H9, C5H11, C6H13, C8H17 or C6H5 (claim 1).  The group C6H5 is a phenyl group.  Shi teaches the compounds is used in a light emitting layer of an electroluminescent device (claims 4-5).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select R as C6H5 (phenyl), because it would have been choosing from the list of seven possible R groups, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the light-emitting layer of the device of Shi.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula of Shi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The compound of Shi where R is C6H5 corresponds to the claimed compound 
    PNG
    media_image10.png
    238
    324
    media_image10.png
    Greyscale
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                                                                                                                                                                                                                                                /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
/E.M.D./Examiner, Art Unit 1786